Citation Nr: 1024964	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of the lumbar spine, including as secondary to the service-
connected disabilities of right patella chondromalacia and left 
patella chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran's DD Form 214 indicates active military service from 
November 1971 to November 1975, and prior active service of two 
years, six months and 16 days. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, 
inter alia, denied service connection for back pain.  

This matter was previously before the Board in December 2008, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a lumbar 
spine disorder, including DDD of the lumbar spine.

2.  There is no evidence of a lumbar spine disorder during 
service, within one year of service, or for many years 
thereafter.

3.  There is probative medical evidence showing the Veteran's 
lumbar spine disorder did not result from, and is not proximately 
due to, his service-connected disabilities of right patella 
chondromalacia and left patella chondromalacia.


CONCLUSION OF LAW

DDD of the lumbar spine was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred, and is 
not proximately due to, or aggravated by, service-connected 
disabilities of right patella chondromalacia and left patella 
chondromalacia.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2009).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in September 2001, May 2006, and May 2009.  These 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
service-connection and secondary service-connection claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, the May 2006 and May 2009 letters from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice, including Dingess notice, was provided after issuance of 
the initial AOJ decision in April 2002.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in September 
2001, followed by subsequent VCAA and Dingess notice in May 2006 
and May 2009, the RO readjudicated the claim in SSOCs dated in 
August 2006 and April 2010.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  Further, 
the Veteran has submitted statements in support of his claim.  He 
also was provided VA examinations in connection with his claim.  
Therefore, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its December 2008 remand.  Specifically, the RO was directed 
to obtain a VA medical nexus opinion to determine the nature and 
etiology of the Veteran's lumbar spine disorder, including 
whether it was related to his bilateral knee disorder.  The Board 
finds that the RO has complied with these instructions and that 
the VA examination report dated in March 2009 also substantially 
complies with the December 2008 remand directives as it directly 
responded to this question.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established by any increase in severity 
(i.e., aggravation) of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 
Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical nexus 
evidence is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that his back disorder was 
either incurred during service when he sustained an injury or is 
secondary to his service-connected disabilities of right patella 
chondromalacia and left patella chondromalacia.  See, e.g., the 
Veteran's claim dated in September 2001 and VA examination report 
dated in March 2009.   

The Board notes that the RO has considered both direct and 
secondary service connection for this alleged disorder in its 
January 2003 SOC.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

As already discussed above, the threshold criterion for service 
connection, including on a secondary basis, is the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In this regard, a recent VA examination in March 
2009 found DDD of the lumbar spine.  See VA examination report 
dated in March 2009.  Thus, the evidence of record confirms that 
the Veteran currently has a lumbar spine disorder.

With regard to the Veteran's assertion that his DDD of the lumbar 
spine developed secondary to his service-connected disabilities 
of right patella chondromalacia and left patella chondromalacia, 
the March 2009 VA examination failed to establish the necessary 
link between the Veteran's current DDD of the lumbar spine and 
his service-connected right knee and left knee disabilities.  
Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 512, 
and McQueen, 13 Vet. App. at 237.  More specifically, the March 
2009 VA examiner indicated that there is no evidence in the 
medical literature that degenerative disease in the lumbar spine 
is caused by knee pain or any postural changes resultant from 
knee pain.  See VA examination report dated in March 2009.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA or 
submitted by the Veteran link any lumbar spine disorder to his 
bilateral knee disorder; these medical reports simply do not in 
any way associate his lumbar spine disorder with his service-
connected disabilities of right patella chondromalacia and left 
patella chondromalacia.  Thus, as a whole, post-service medical 
records provide negative evidence against the Veteran's lumbar 
spine disorder claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his representative 
is competent to offer a medical opinion as to a secondary 
relationship between the Veteran's current lumbar spine disorder 
and his service-connected disabilities of right patella 
chondromalacia and left patella chondromalacia.  See 38 C.F.R. § 
3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

As to direct service connection, a review of the Veteran's STRs 
reveals that he complained of pain in his upper lumbar spine in 
August 1974.  Examination found no bony defect, but found pain 
and tenderness.  Impression was musculoskeletal pain.  There is 
no evidence of further complaints, or treatment for, lumbar spine 
symptomatology for the remainder of the Veteran's period of 
service.  Significantly, his separation examination dated in June 
1975 revealed a normal spine, though the Veteran reported 
recurrent back pain on his Report of Medical History.  Thus, the 
Veteran's STRs, as a whole, provide clear negative evidence 
against the service connection claim on a direct basis.

Post-service, VA treatment records show that the Veteran was 
initially seen for back pain in November 1992, though he was not 
diagnosed with a lumbar spine disorder until June 2006; an 
earlier VA examination in July 2002 found a normal lumbar spine.  
See VA treatment record dated in November 2002, and VA 
examination report dated in July 2002 and June 2006.  The 
treatment in November 1992 dates to approximately 17 years after 
discharge from service.  The Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in deciding 
a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Therefore, the presumption of in-service 
incurrence for arthritis is not for application.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  

Moreover, despite the Veteran's assertions of lumbar pain since 
time of discharge from service, no evidence of record supports 
this assertion.  As already mentioned, there is no evidence of 
any complaint regarding the lumbar spine until November 1992.  
Thus, although the Veteran is competent to report symptoms of a 
lumbar spine disorder since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed by 
the available medical evidence showing no complaints or objective 
indication of any lumbar spine disorder until many years after 
discharge, indications that provide evidence against the claim.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(finding that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, service connection 
may not be established based on chronicity in service or post-
service continuity of symptomatology for a lumbar spine disorder.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current lumbar spine disorder 
and his active military service, no medical evidence supports the 
assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA or 
submitted by the Veteran link his lumbar spine disorder to 
service, including the March 2009 VA examination report.  Thus, 
as a whole, post-service medical records provide negative 
evidence against the Veteran's lumbar spine disorder claim as 
they reveal a lumbar spine disorder that began years after 
service with no connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with his lumbar 
spine disorder, he is not competent to render an opinion as to 
the medical etiology of his current lumbar spine disorder, absent 
evidence showing that he has medical training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for DDD of the lumbar spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


